UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 27, 2012 Cardtronics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33864 76-0681190 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3250 Briarpark, Suite 400, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 308-4000 None (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Annual Meeting The Board of Directors (the “Board”) of Cardtronics, Inc. (the “Company”) has determined that the 2012 Annual Meeting of the Company’s Stockholders (the “ Annual Meeting ”) will be held on May15, 2012 at a time and location in Houston, Texas to be determined by the authorized officers of the Company and specified in the proxy statement for the Annual Meeting. Record Date The Board has established the close of business on March 20, 2012 as the record date for the determination of the stockholders entitled to receive notice of and to vote at the Annual Meeting and at any adjournments or postponements thereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Cardtronics, Inc. Date: March 27, 2012 By: /s/ j. chris brewster Name: J. Chris Brewster Title: Chief Financial Officer
